Citation Nr: 1748582	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-07 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for spindle cell neoplasm with features of dermatofibroma sarcoma protuberans.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ORDER

Entitlement to a rating in excess of 10 percent for hypertension is denied.

Entitlement to an initial rating in excess of 10 percent for spindle cell neoplasm with features of dermatofibroma sarcoma protuberans is denied.

FINDINGS OF FACT

1.  The hypertension has not resulted in diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

2.  The spindle cell neoplasm with features of dermatofibroma sarcoma protuberans has not resulted in three or four scars that are unstable or painful.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.104 Diagnostic Code (DC) 7101 (2016).

2.  The criteria for an initial rating in excess of 10 percent for spindle cell neoplasm with features of dermatofibroma sarcoma protuberans have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118 Diagnostic Code (DC) 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active military service from July 1983 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2010 rating decisions of the VA Regional Office (RO) in Atlanta, Georgia.  

In June 2016, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in March 2017 for further development.  The Board's remand also included the issue of service connection for a nasal disorder.  In an August 2017 rating decision, service connection was granted for that issue.  Therefor, such issue is no longer on appeal. 

The August 2017 rating decision also granted service connection for a superficial scar related to the spindle cell neoplasm evaluated as zero percent or noncompensably disabling.  The Veteran is reminded that he has one year from the date of the notice of the August 2017 rating decision if he wishes to appeal the rating and/or effective date assigned to the superficial scar.

Since the August 2017 Supplemental Statement of the Case, the Veteran submitted new evidence.  As the Veteran's substantive appeal was received in March 2013, the Board may consider this evidence without requiring a waiver of Agency of Original Jurisdiction (AOJ) review.  See 38 U.S.C.A§ 7105(e)(1); Honoring America's Veteran's and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  

In the March 2017 remand, the Board also referred the issue of service connection for a psychiatric disorder to the AOJ.  As that issue has not yet been adjudicated, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


1.  VA's Duties to Notify and Assist 

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

In finding substantial compliance, the Board remanded the issue of a higher rating for hypertension, in part, to provide the Veteran with a new VA examination.  The Veteran was afforded a VA examination in April 2017.  The examiner did not discuss whether the Veteran had systolic pressure predominantly 200 or more as directed by the Board.  However, as discussed below, the Board has reviewed the evidence and none of the Veteran's records have shown systolic pressure of 200 or more.  Therefore, while the examiner did not specifically address such, in light of the evidence, the Board concludes that the record is sufficient to rate the Veteran's claim and there has been substantial compliance with the prior remand directives.  Id.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

	1.  Hypertension 

The Veteran contends that his hypertension is more severely disabling than the rating assigned during this appeal reflects.  See, e.g., September 2009 claim.

The Veteran's hypertension is rated as 10 percent disabling under DC 7101, which evaluates impairment from hypertensive vascular disease (hypertension and isolated systolic hypertension).

Specifically, pursuant to DC 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101 (2016).  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  Id.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  Id.  

Based on a review of the competent, credible, and probative evidence, the Board concludes that a rating in excess of 10 percent is not warranted at any time during this appeal.  The evidence has not shown diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  

The Veteran was provided a VA examination in April 2010.  His blood pressure readings were 120/80, 120/85, and 125/80.  He reported being treated with medication and having no symptoms.  The Veteran also reported that he did not experience any overall functional impairment from this condition.  The examiner opined that the Veteran's hypertension had no effect on his usual occupation or daily activity.  

At a VA examination in April 2017, the Veteran again reported taking medication.  He did not have a history of diastolic blood pressure to predominantly 100 or more.  His blood pressure readings were 150/100, 151/97, and 135/92.  The average blood pressure reading was 145/96.  He did not have any other pertinent physical findings, complications, conditions, signs or symptoms.  It did not impact his ability to work.

The Veteran's treatment records contain numerous blood pressure readings.  However, these records do not show diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  None of the Veteran's statements during this appeal or his testimony at the June 2016 hearing have suggested that he has had diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  The Board acknowledges the Veteran's September 2017 report of having blood pressure over 150; however, he did not indicate that such was his diastolic pressure.  Moreover, as already noted above, a review of his records as well as the examinations have not shown diastolic pressure readings warranting a rating in excess of 10 percent.  

For these reasons, the Board finds that the criteria for a rating in excess of 10 percent for hypertension have not been met at any time during this appeal. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

2.  Spindle Cell Neoplasm with Features of Dermatofibroma Sarcoma Protuberans

The Veteran contends that his spindle cell neoplasm with features of dermatofibroma sarcoma protuberans is more severely disabling than the rating assigned during this appeal.  The Veteran testified that it hurt when he worked.  See June 2016 Hearing Transcript (T.) at 7.  He reported that it had a burning sensation when he stretched.  Id. at 8.  His wife testified that his stomach was moved to one side as a result of the surgery to remove the cancer, he could not go without wearing a t-shirt because of the scar, and he complained that it felt "like a stretching" when he lifted something.  Id. at 10.

The Veteran's spindle cell neoplasm with features of dermatofibroma sarcoma protuberans is rated as 10 percent disabling under DC 7804, which evaluates impairment from unstable or painful scars.

Specifically, pursuant to DC 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804 (2016).  A 20 percent rating is warranted for three or four scars that are unstable or painful.  Id.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Id.  

Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (2) provides that if one or more scars are both stable and painful, add 10 percent to the evaluation that is based on the total number of painful or unstable scars.  Id.  

Based on a review of the competent, credible, and probative evidence, the Board concludes that an initial rating in excess of 10 percent is not warranted at any time during this appeal.  The evidence has not shown three or four scars that are unstable or painful.  

The Veteran was provided a VA examination in August 2010.  The examiner noted that the condition had resolved as far as it was known with scarring.  Symptoms included that the scar pulled, and the Veteran could not stretch fully due to tightness of the scar.  No recurrence of the tumor was found on examination.  Zero percent of the total body area and total exposed areas were affected.  The Veteran reported itching; there was no pain, skin breakdown, or other symptoms.  He reported having difficulty reaching; the scar pulled when he reached upward, stretched, and climbed.  His disability had a mild effect on chores, decreased recreation and sports; he could not go to the pool/beach without a shirt.  The scar was 15 centimeters (cm.).  There were 14 smaller scars surrounding the main scar.  The maximum width was 0.1 cm and maximum length was one cm.  It was a linear scar.  There was no pain on palpation; it did not result in limitation of motion or loss of function; there was no inflammation, edema, and/or keloid formation; there was no adherence to underlying soft tissue; and there was no underlying soft tissue damage.  There was underlying tissue loss; it was palpable at the far lateral end of the scar.  The area was less than six square inches (sq. in).  There was no elevation of scar; depression of scar; or induration or inflexibility.  The texture was normal.  All scars were hypopigmented and were less than six sq. in.  Pictures of the area affected were included with the examination report.

At a VA skin diseases examination in April 2017, the Veteran again reported that he was not aware of recurrence, but had residual pain in the abdomen.  There was tenderness to palpation.  He had no other current complaints.  The only residual condition or complication reported was pain at site of surgery.  It did not impact his ability to work.  At a VA scars examination in April 2017, one painful scar was noted.  There was no frequent loss of covering of skin over the scar.  The scar measured 14 by 0.3 cm.  There were no other pertinent physical findings, complications, conditions, signs or symptoms associated with the scar.  It did not impact his ability to work.  The scar on the abdomen was noted to be well-healed and adherent to underlying tissues.  

The Veteran's treatment records have not shown treatment for this disability.  There has been no indication of recurrence of the Veteran's cancer.  The evidence has not shown that the Veteran's disability results in three or four scars that are unstable or painful such that a 20 percent rating is warranted.  Although the 2010 examiner noted 14 smaller scars surrounding the main scar, the evidence has not shown that the smaller scars are unstable or painful.  The Board acknowledges the Veteran's contentions regarding the severity of his disability.  However, the currently assigned 10 percent rating specifically contemplates a painful scar.  The examinations and treatment records have not shown other impairment associated with the scar that is not contemplated for in the 10 percent rating for painful scars.  

For these reasons, the Board finds that the criteria for an initial rating in excess of 10 percent for spindle cell neoplasm with features of dermatofibroma sarcoma protuberans have not been met at any time during this appeal. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. 366 (2017).



______________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to:  Georgia Department of Veterans Services

Department of Veterans Affairs


